DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 10 May, 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The applications that the instant Application claims priority to are as follows. This application is a CON of 16/677,732, now U.S. Pat. 10,981,377; 16/677,732 is a CON of 16/047,033, now U.S. Pat. 10,518,526; 16/047,033 is a CON of 15/818, now U.S. Pat. 10,065,411; 15/818,010 is a CON of 15/289,210, now U.S. Pat. 9884479; 15/289,210 is a CON of 14/860,776, now U.S. Pat. 9,498,946; 14/860,776 is a CIP of 14/382,880, now U.S. Pat. 9,186,884; 14/860,776 is a CIP of 14/340,122, now U.S. Pat. 9,229,664; 14/382,880 is a 371 of PCT/IB2013/051727; PCT/IB2013/051727 is a CIP of PCT/IB2013/050245; 14/340,122 is a CIP of PCT/IB2013/050245; PCT/IB2013/050245 is a CIP of PCT/IB2012/056100; PCT/IB2013/050245 is a CIP of PCT/IB2012/056100; PCT/IB2013/050245 has PRO 61/719,894; PCT/IB2013/051727 has PRO 61/642,445; PCT/IB2013/050245 has PRO 61/641,870; PCT/IB2013/050245 has PRO 61/641,881; PCT/IB2013/051727 has PRO 61/641,288; PCT/IB2013/050245 has PRO 61/640,720; PCT/IB2013/051727 has PRO 61/624,896; PCT/IB2013/050245 has PRO 61/611,556; PCT/IB2013/051727 has PRO 61/611,547; PCT/IB2013/050245 has PRO 61/611,568; PCT/IB2013/051727 has PRO 61/606,913; PCT/IB2013/050245 has PRO 61/606,913.  The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 82 and 84 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hori (U.S. 2009/0073222 A1).
Hori discloses the following claimed limitations:
Regarding independent Claim 82, a printing system comprising: a. an intermediate transfer member of non- constant length (12, §§0013, 0066, 0068 and Fig. 1; please note that since the tension of the intermediate transfer body is disclosed to be adjustable, its length is therefore inherently non-constant); b. an image forming station configured to deposit ink on a surface of the intermediate transfer member while the intermediate transfer member moves so as to form ink images on the surface of the intermediate transfer member (22, §§0066, 0080 and Fig. 1); c. a transfer station configured to transfer the ink images from the surface of the moving intermediate transfer member to a substrate passing in between the transfer member and an impression cylinder during a period of engagement (26, §§0066, 0092-0093 and Fig. 1); and d. electronic circuitry configured to regulate a length of the intermediate transfer member to a set-point length (272, §0350 and Fig. 33; please note that a set-point tension of the intermediate transfer member corresponds to a specific length of the intermediate transfer member).
Regarding Claim 84, wherein a ratio between the set-point length of the intermediate transfer member and the circumference of the impression cylinder is at least 2 or at least 3 or at least 5 or at least 7 and/or between 5 and 10 (Fig. 1).
Allowable Subject Matter
8.	Claim 83 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 83 is the inclusion of the limitations of a printing system including wherein the set-point length equals an integral multiple of a circumference of the impression cylinder. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
9.	Claims 85-101 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 85-87 is the inclusion of the limitations of a printing system including a sensor configured to detect times at which the blanket seam passes the sensor. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 88-93 is the inclusion of the limitations of a printing system including. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 88-93 is the inclusion of the limitations of a printing system including wherein the formation of the ink images is controlled so that a location of the blanket seam remains in the same position relative to the printing images in consecutive rotation-cycles of the ITM. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 94-101 is the inclusion of the limitations of a method of operating a printing system including tracking at least one of: i. a location of the blanket seam ; and ii. a relative phase difference between the blanket seam and a surface discontinuity of a rotating impression cylinder disposed at the impression station. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                         



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853